Citation Nr: 0211963	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1970 to June 
1972.  His claim comes before the Board on appeal from a 
September 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Waco, Texas.  In 
February 2001, the Board remanded this claim to the RO for 
additional development.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim. 

2.  The veteran's psychiatric disorder is not related to his 
period of active service.

3.  Psychoses did not manifest within a year of the veteran's 
discharge from service.  

4.  In October 1978, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a head 
injury. 

5.  The RO notified the veteran of this decision and of his 
appellate rights with regard to this decision, but the 
veteran did not appeal.

6.  The evidence associated with the claims file subsequent 
to the RO's October 1978 decision is neither cumulative, nor 
redundant, but it does not bear directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered to decide fairly 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102). 

2.  The October 1978 rating decision, in which the RO denied 
a claim of entitlement to service connection for residuals of 
a head injury, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2001).

3.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for an acquired psychiatric 
disorder and whether he has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of a head injury.  In a rating 
decision dated September 1999, the RO denied the veteran 
entitlement to these benefits, and thereafter, the veteran 
appealed the RO's decision. 

While the veteran's appeal was pending, the President signed 
into law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in letters dated April 
2001, October 2001 and January 2002, the RO informed the 
veteran of the change in the law and indicated that it would 
be developing his claims pursuant to that change.  A review 
of the record reflects that, thereafter, the RO indeed 
undertook all action necessary to comply with the VCAA.  That 
is to say, VA notified the veteran of the evidence needed to 
substantiate his claims, endeavored to obtain and fully 
develop all evidence necessary for the equitable disposition 
of those claims, and thereafter, considered those claims 
based on all of the evidence of record.  Since then, the 
veteran has not identified any outstanding evidence that 
needs to be obtained in support of his claims.  Therefore, 
any duty on the part of VA to explain to the veteran who is 
responsible for securing such evidence is moot.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute and regulation clearly 
require the Secretary to notify the claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

I.  Service Connection

The veteran seeks service connection for an acquired 
psychiatric disorder.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. 
§ 3.303 (2001).  Service connection for psychoses may be 
presumed if this disease is shown to have manifested to a 
degree of ten percent within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

In written statements submitted during the pendency of this 
appeal, and during a hearing held before the undersigned 
Board Member in May 2002, the veteran asserted that he 
sustained a face and head injury during a beating in service 
in February 1971, which caused him to develop a mental 
disorder following discharge.  He indicated that he first 
sought treatment for this disorder in the 1980s at a VA 
Medical Center, and that in 1996, his disorder worsened.  

The veteran in this case had active service from September 
1970 to June 1972.  His service medical records do not 
confirm that he was beaten and sustained a head injury in 
service.  Rather, they reflect no complaints of, or treatment 
for, symptoms associated with the face or head.  They also 
reflect no treatment for psychiatric complaints.  On 
separation examination in June 1971, the veteran reported no 
symptoms associated with his face or head and an examiner 
noted a normal head, face, neck and scalp and psychiatric 
evaluation.  

Following discharge, in February 1976, the veteran saw Robert 
E. Slocum, D.O., for fleeting, severe pains in the left 
frontal skull.  During this visit, the veteran reported that 
he had suffered a head injury in service, after which he was 
blind and unconscious for one and a half days.  Dr. Slocum 
noted an essentially negative physical examination.  

From October 1996 to December 1996, the veteran was 
hospitalized at Timberlawn Mental Health System for alcohol 
dependency.  During this hospitalization, the veteran did not 
report a psychiatric history.  Rather, a physician noted that 
the veteran had a history of very heavy alcohol consumption 
since he was a teenager.  She diagnosed alcohol dependency 
and avoidant personality traits.

During counseling provided by the Workers Assistance Program 
from July 2000 to September 2000 and VA outpatient and 
inpatient treatment rendered from 2000 to 2001, the veteran 
reported that his psychiatric problems first manifested in 
1982.  He specifically indicated that he had been 
experiencing panic disorder episodes once every two years 
since 1982, had not sought treatment for these episodes, and 
had contemplated suicide in 1996.  Physicians diagnosed panic 
attacks and anxiety, but did not discuss the etiology 
thereof. 

Based on the evidence noted above, the Board finds that the 
veteran's psychiatric disorder is not related to his period 
of active service.  By the veteran's own admissions, his 
psychiatric symptoms first manifested in 1982, approximately 
ten years after his discharge from active service.  There is 
no independent evidence of record, specifically, a medical 
opinion, linking these symptoms to the veteran's period of 
active service, including any alleged head injury.  The Board 
also finds that service connection may not be presumed for 
psychoses as no such disease manifested within a year of the 
veteran's discharge from service.  

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
assertions establishing that he has a psychiatric disorder 
that is related to his period of active service.  
Unfortunately, these assertions, alone, may not be considered 
competent evidence of a nexus.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

Based on the aforementioned findings, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of his claim 
and the claim must be denied. 

II.  New and Material

The veteran also seeks service connection for residuals of a 
head injury (claimed as a facial injury).  The RO denied the 
veteran entitlement to this benefit in October 1978 on the 
basis that the service medical records did not show 
complaints or a diagnosis of, or treatment for, a left facial 
injury and post medical records did not show that, following 
discharge, the veteran exhibited continuing symptoms of a 
head injury.  In denying the claim, the RO considered the 
veteran's service medical records and a September 1978 
Certificate of Attending Physician signed by Dr. Slocum.  The 
RO notified the veteran of the October 1978 decision and of 
his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The 
October 1978 decision is thus final.  38 U.S.C.A. § 7105 
(West 1991).   

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's June 1999 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a) (effective August 29, 2001)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that VA has 
fulfilled its duty to assist the appellant in developing his 
claim and then adjudicate the merits of that claim) overruled 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 
1378 (Fed. Cir. 2000).  Due to the enactment of the VCAA, 
however, the adjudicator may no longer analyze claims to 
reopen in the manner developed by the Court in 1999.  Rather, 
after the adjudicator finds that new and material evidence 
has been submitted and reopens the claim, he need not 
determine whether the claim is well grounded.  Instead, the 
adjudicator must determine whether VA has fulfilled its duty 
to assist the appellant in developing his claim, and if so, 
decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's October 1978 decision includes 
service personnel records, a May 1999 letter sent from the 
office of William Boone, Jr., D.O., information from the 
veteran's employer, VA and private outpatient treatment 
records and hospitalization reports, written statements of 
the veteran, the veteran's friend, pastor and employment 
supervisor, and spouse, a September 2000 report from the 
Workers Assistance Program, Inc., and a transcript of the 
veteran's hearing held before the undersigned Board Member in 
May 2002.  

The Board finds that this evidence is new, but not material.  
With the exception of the veteran's written statements and 
hearing testimony, which reiterate that the veteran suffered 
a facial/head injury in service, the evidence is new because 
it is not cumulative or redundant.  It is not material, 
however, because it does not bear directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered to decide fairly 
the merits of the claim to reopen.  

The Board bases this finding on the fact that the new 
evidence does not establish that the veteran complained of, 
or was diagnosed with, a left facial or head injury during 
service or exhibited continuing symptoms of such an injury 
immediately following discharge.  In fact, the new evidence 
makes no mention of the alleged injury.  In October 1978, the 
RO specifically based its denial of the veteran's claim on 
the absence of such evidence.

Having determined that new and material evidence has not been 
submitted, the Board may not reopen, and must deny, the 
veteran's claim pursuant to 38 U.S.C.A. § 5108 (West 1991) 
and 38 C.F.R. § 3.156 (2001). 


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of a 
facial injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

